DETAILED ACTION

Election/Restrictions
This second Restriction Requirement is not necessitated by Applicant’s Remarks filed 04/17/2022.  The application was transferred to a different examiner, which resulted in the claims being subjected to a new Restriction Requirement.  Therefore, the previous Restriction Requirement is withdrawn in whole and Applicant’s Remarks are moot.  The reinstated claims are now subject to restriction as stated in the Restriction Requirement below.

Restriction to one of the following inventions is required under 35 U.S.C. 121:
 Claims 1-11 and 13-20, drawn to a pea protein product, a process of making the pea protein product, a food product comprising the pea protein product, and use of the pea protein product classified in A23J3/14.
Claim 12, drawn to a pea protein product, classified in A23J1/00.

The inventions are independent or distinct, each from the other because:
Inventions of Group I and Group II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case:
The product of Group I comprises “at least about 40% dry weight pea protein” while the product of Group II does not require any particular amount of pea protein.
The product of Group I requires “at least 90% dry weight of the pea protein to be soluble at room temperature at about pH 3-10” while the product of Group II does not require the pea protein within it to have any particular amount of solubility at any temperature or pH.
The product of Group I comprises about 0.5-50% dry weight carbohydrate while the product of Group II does not require any particular amount of carbohydrate.
The product of Group II requires “a solubility of greater than 70% at pH greater than 4” while the product of Group I is not required to have particular amount of solubility at any temperature or pH.
The product of Group II “has a molecular weight of about 5 to about 40 Daltons” while the product of Group I is not required to have any particular molecular weight.  The product of Group II is required to have “a higher sulfur containing amino acid content than insoluble pea protein with a PDCAAS of about 0.75-1.0” while the product of Group I is not required to have any particular sulfur-containing amino acid content
  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Group I would require a search in at least CPC A23J3/14, along with a unique text search.
Group I would require a search in at least CPC A23J1/00, along with a unique text search.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
A telephone call was made to Jeanette Brown on 06/17/2022, but did not result in an election being made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791